               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JASMINE PENNIX,

                       Plaintiff,
                                                       Case No. 17-CV-326-JPS
 v.

 MILWAUKEE PUBLIC SCHOOLS,
                                                                       ORDER
                       Defendant.


       Plaintiff alleges violations of his civil and constitutional rights, as

well as various Wisconsin state laws, in connection with his termination by

the defendant, Milwaukee Public Schools (“MPS”). (Docket #17). On April

5, 2019, following Plaintiff’s motion for recusal of Judge Lynn Adelman, the

case was referred to this branch of court for disposition. (Docket #42, #52).

On April 8, 2019, Defendant submitted a motion for summary judgment.

(Docket #43). Plaintiff did not respond to the motion or to the statement of

facts, nor did Plaintiff submit his own statement of facts or any other

evidence to demonstrate an issue of fact. See (Docket #53). Accordingly, the

Court will treat Defendant’s statement of facts as undisputed for the

purpose of their motion. Fed. R. Civ. P. 56(e)(2); Civ. L.R. 56(b)(4). For the

reasons stated below, the motion for summary judgment will be granted,

and the case will be dismissed.

1.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that the Court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.
2016). A fact is “material” if it “might affect the outcome of the suit” under

the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

Court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

2.     RELEVANT FACTS

       Plaintiff was an educational assistant at Bay View High School

(“BVHS”), which is part of Milwaukee Public Schools in Milwaukee,

Wisconsin. Before the events giving rise to this action occurred, Plaintiff

had been placed on probation to monitor his performance. On April 20,

2016, Plaintiff got into a fight with one of his students. Another student took

a video of the fight. The video depicts Plaintiff grabbing the student,

throwing the student across the classroom, then taking him to the ground,

grabbing his neck, and using profanity.

       That same day, after the video leaked, Plaintiff was arrested by the

Milwaukee Police Department. As he was being arrested, he received a

suspension letter that had been prepared by the Regional Superintendent

for MPS high schools, who had seen the video and wished to initiate a

personnel investigation. A report was prepared shortly thereafter by the

BVHS principal and the Regional Director of School Support, which

detailed Plaintiff’s conduct and performance issues. The human resources

office of the Milwaukee Board of School Directors then drafted a

termination letter, which was sent to Plaintiff along with the report.




                                 Page 2 of 4
3.       ANALYSIS

         Plaintiff filed suit under 28 U.S.C. §§ 1981, 1983, and Title VII of the

Civil Rights Act of 1964, claiming that he was unlawfully terminated on the

basis of his race, gender, and sex; that he was discriminated against on the

basis of his race; and that MPS had a host of unconstitutional policies. He

also claimed that his termination gave rise to tort claims of intentional and

negligent infliction of emotional distress, and negligence per se.

         The   uncontested    facts   demonstrate     that   Plaintiff   was   an

underperforming teacher’s assistant who was ultimately terminated for

beating up a student. The facts do not even begin to suggest that Plaintiff’s

constitutional rights were implicated, much less that MPS acted with

negligence or otherwise violated Plaintiff’s rights during the course of this

event.

         Moreover, Plaintiff has failed to oppose the motion for summary

judgment. “Failure to file a memorandum in opposition to a motion is

sufficient cause for the Court to grant the motion.” Civ. L.R. 7(d). Given the

lack of any issue of material fact and Plaintiff’s own failure to oppose the

Defendant’s motion for summary judgment, the Court is obliged to grant

the motion and dismiss the case with prejudice.

4.       CONCLUSION

         For the reasons explained above, this case must be dismissed. Not

only do the undisputed facts fail to raise even the specter of Defendant’s

liability for constitutional rights violations or tortious conduct, but

Plaintiff’s own failure to respond to the motion provides sufficient basis for

the Court to grant it.




                                   Page 3 of 4
      Accordingly,

      IT IS ORDERED that Defendant Milwaukee Public Schools’ motion

for summary judgment (Docket #43) be and the same is hereby GRANTED;

and

      IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 30th day of October, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                               Page 4 of 4
